Citation Nr: 0716828	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  96-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.  

2.  Entitlement to an increased (compensable) rating for 
service-connected rhinitis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1967 to August 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of the following two decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas:  a 
September 2000 rating decision, wherein the RO denied service 
connection for a left arm disability on the basis that new 
and material evidence had not been presented to reopen the 
claim; and a February 2003 rating decision, wherein the RO 
denied the veteran's claim for a compensable rating for 
rhinitis.  

This case has previously been before the Board.  In August 
2002, the Board reopened the left arm disability claim.  In 
July 2003, the Board remanded the case to the RO for 
development of the left arm disability claim.  In July 2004, 
the Board remanded the case to the RO for additional 
development regarding both claims.  

In May 2002 and February 2007, the veteran appeared at the RO 
and testified at hearings before two of the undersigned 
Veterans Law Judges.  Transcripts of those hearings are 
associated with the claims file.   After the time of the 
hearing, additional evidence in the form of private medical 
records dated in January 2007, was received, and the veteran 
submitted a statement, waiving the right to have this 
evidence initially reviewed by the RO.  38 C.F.R. § 19.37.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.




REMAND

Following the veteran's hearing in February 2007 but prior to 
the transfer of the claims file to the Board, the RO obtained 
VA treatment and examination records of the veteran dated in 
1996, 1997, and from 2003 to 2006, which are pertinent to 
both issues on appeal.  This additional evidence was added to 
the claims file without an accompanying waiver from the 
veteran of the right to have the evidence initially reviewed 
by the RO.  38 C.F.R. §§ 19.37, 20.1304.  

Regarding the left arm claim, the Board remanded the case in 
July 2004 for another VA examination because the medical 
evidence in the file was contradictory and because of a 
"somewhat vague and unresponsive" statement on the part of 
the February 2003 VA examiner.  The ensuing March 2006 VA 
examination, which was to identify all left arm disability, 
instead evaluated only the veteran's left shoulder.  The 
veteran has had a history of problems with the left upper 
extremity, to include the left elbow, during and following 
service, but the VA examiner in March 2006 did not address 
any disability but the shoulder.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  Moreover, in 
providing rationale for his opinion, the VA examiner in March 
2006 cited the veteran's injuries during a plane crash, but 
service medical records that were reportedly reviewed by him 
do not substantiate the veteran's involvement in a plane 
crash.  Furthermore, the veteran's private physician in a 
statement dated in January 2007, which is favorable to the 
veteran, indicated that she was not in possession of the 
veteran's service medical records and VA records.  For the 
foregoing reasons, a fully reasoned and comprehensive 
examination is necessary prior to a decision on this matter.  

Regarding the rhinitis claim, the veteran underwent a fee-
basis VA examination in February 2004.  The RO has not 
considered the report of this examination.  Moreover, in a 
preliminary review of such report, and to the extent that the 
handwriting of the report is legible, it does not appear that 
the clinical findings are sufficient in which to evaluate the 
veteran's disability.  As the Board determines there is a 
need to verify the current severity of the rhinitis, a 
reexamination is required.  38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of all left arm 
disability.  The claims file should be 
made available to the examiner for review.  
The examiner is asked to identify any 
current left arm disability and associated 
symptomatology, which would include the 
left shoulder and left elbow.  The 
examiner is also asked to render an 
opinion as to whether the veteran's left 
arm and/or shoulder disability, if any, is 
at least as likely as not related to his 
period of service from April 1967 to 
August 1976.  The rationale for all 
opinions expressed should be provided, 
with reference to supporting information 
and findings in the claims file.  

2.  Schedule the veteran for a VA ear, 
nose, and throat (ENT) examination to 
determine the current severity of the 
service-connected rhinitis.  The claims 
file should be made available to the 
examiner for review.  The examiner is 
asked to comment on the following:  
whether or not the veteran has polyps, 
whether there is greater than 50 percent 
obstruction of the nasal passage on both 
sides, and whether there is complete 
obstruction of the nasal passage on one 
side.  

3.  After the above development is 
completed, adjudicate the claims, based on 
a review of the entire evidentiary record.  
If any benefit is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________         
_______________________________
        John E. Ormond, Jr.		     			M. 
Sabulsky
         Veterans Law Judge,   			  Veterans 
Law Judge,
            Board of Veterans' Appeals		         Board of 
Veterans' Appeals


_______________________________
	George E. Guido, Jr.
	Veterans Law Judge,
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



